This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
DETAILED ACTION
Priority - Effective Filing Date (EFD) of the Present Application is 29 June 2018
In view of:
(a)      Applicant's claim for priority to non-English language, Japanese application (JP 2018-123831, filed 29 June 2018) presented in the Application Data Sheet (ADS) dated 26 June 2019 of present application (USSN 16/452,895, filed 26 June 2019);
(b)      the Certified Copy of the non-English language, Japanese application (JP 2018-123831, filed 29 June 2018) made of record in the present application on 22 November 2019; and
(c)      Applicant's statement "that the present application (USSN 16/452,895, filed 26 June 2019) is an accurate translation of the non-English language Japanese application (JP 2018-123831, filed 29 June 2018) …" presented on page 6 of Applicant's reply dated 12 January 2022 by Applicant's Attorney,
the EFD of the present application (USSN 16/452,895, filed 26 June 2019) is taken to be that of the non-English language, Japanese application (JP 2018-123831, filed 29 June 2018) - -namely 29 June 2018.   See 37 CFR §§ 1.55(g)(1) & (2) (requirement for filing a priority claim & certified copy of foreign application); 37 CFR § 1.55(g)(3)(ii) (requirement for filing an English language translation of a non-English language foreign application when necessary to overcome the date of a reference relied upon by the examiner);  see also MPEP § 213.04, MPEP § 410, & MPEP § 502.02.
Election/Restriction
Restriction Requirement withdrawn andClaim 20 rejoined and fully examined for patentability under 37 CFR § 1.104
Claims 1-19 are allowable.  Claim 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.   Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Group I (claims 1-19 drawn to an apparatus) and Group II (claim 20 drawn to a method), as set forth in the Office Action dated 21 December 2020, is hereby withdrawn and claim 20 is hereby rejoined and fully examined for patentability under 37 CFR § 1.104. In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 USC § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.  The following is an examiner's statement of reasons for 
Regarding independent claims 1 & 20, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, a substrate processing apparatus; a system including the substrate processing apparatus; and a method associated with the substrate processing apparatus, the substrate processing apparatus having:
a partition wall configured to:
separate a first space within a casing from a carry-in/out port through which a substrate is loaded into the casing (the casing including a substrate holder configured to mount the substrate and perform a liquid processing thereon), and
separate the first space and a second space within the casing, the second space being other than the first space within the casing;
a first gas discharge nozzle connected to the partition wall at a first place, the first gas discharge nozzle configured to supply an atmosphere adjusting gas into the first space; and
a second gas discharge nozzle connected to the partition wall at a second place, the second place different from the first place of the first gas discharge nozzle, the second gas discharge nozzle configured to supply the atmosphere adjusting gas into the first space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Mon-Fri 08:00-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716